DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "high gloss" in claim 1 is a relative term which renders the claim indefinite.  The term "high gloss" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujie et al. (WO 02092688 A1) in view of Sun et al. (CN 102719060A; see Derwent abstract and EPO machine translation for English language citations).
Regarding claim 1, Fujie teaches thermoplastic polyester resin compositions, and light reflectors made therefrom, comprising 100 parts of a thermoplastic polyester resin (A), 1-10 parts of a graft rubber (B), and 5-45 parts of an epoxy-silane treated inorganic reinforcemement (C) having a mean particle size of 0.5 to 4 microns (abstract), and may further comprise an acrylonitrile-styrene resin (D), 0.05-2 parts of release agent (E) (page 3), and further standard additives (pg 11). 
Fujie further teaches the polyester resin (A) is a combination of 95-55 mass% PBT and 5-45 mass% PET (page 4)(instant (1) and (2)). Fuji further teaches the release agent (E) includes fatty acid esters, waxes, etc. (instant (6))(page 10).
Fujie teaches the inorganic filler (C) having a mean particle size of 0.5 to 4 microns is selected from inorganic materials including talc, preferred, and calcium silicate (page 9) (instant (3) and instant (4) where (4) is optional), Fujie teaches the epoxysilane treatment is used at a ratio of 0.5 to 1.5 parts per parts filler, wherein 
Fujie teaches the further inclusion of conventional additives including antioxidants, etc. (page 11). Fujie does not specifically teach the claimed 0.01-0.3 wt% antioxidant (5) or 0.5-1.0 wt% nucleating agent (7)). However, Sun teaches PET/PBT molding compositions and teaches that in such compositions suitable amounts of antioxidant are from 0.3 to 0.6 parts in order to reduce oxidation of the materials in processing (abstract; [0024]) and suitable amounts of nucleating agents are from 0.5 to 1.0 parts in order to improve the crystallization effect and speed and to improve heat resistance of the materials (abstract; [0024]). Sun and Fujie are analogous art and are combinable because they are concerned with PBT/PET type molding compositions comprising substantially similar additive combinations. At the time of filing a person having ordinary skill in the art would have found it obvious to use the amounts of antioxidant and nucleating agents of Sun in the composition of Fujie and would have been motivated to do so as Fujie invites the inclusion of known/common additives and further as Sun teaches the noted range of antioxidant is suitable and will reduce oxidation of the materials in processing and the noted range of nucleating agent is suitable and will improve the crystallization effect and speed and to improve heat resistance of the materials. 
Fujie does not specifically teach the composite materials as having a ‘high gloss’, however it is noted that Sun teaches such compositions will have a high gloss, In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 2-3, Fujie in view of Sun renders obvious the composition as set forth above. Fujie further teaches the polyester (A) components wherein the polybutylene terephthalate (A1) component is selected to have an intrinsic viscosity from 0.5 to 1.0, and the polyethylene terephthalate (A2) component is selected to have an intrinsic viscosity from 0.5 to 1.0 (page 9). Fujie is silent as to the relative density and melting points. However, Sun teaches PBT and PET combinations wherein it is preferable/suitable that PET will have a relative density of 1.35-1.38 g/cm3, a melting point of 250-260°C and a dynamic viscosity of 0.65-1.2 Pas, from a standpoint of mechanical strength and temperature resistance, and wherein it is preferable/suitable that PBT will have a relative density of 1.30-1.34 g/cm3, a melting point of 222-227°C and a dynamic viscosity of 0.85-1.2 Pas, from a standpoint of injection moldability and base resin fluidity ([0024]-[0025]). Fujie and Sun are analogous and combinable as set forth above. At the time of filing a person having ordinary skill in the art would have found it obvious to select PBT and PET having the properties of Sun as the PET and 
Regarding claim 4, Fujie in view of Sun renders obvious the composition as set forth above. Fujie further teaches that both talc and calcium silicate can be selected as the treated inorganic fillers, present in a total of 5-45 parts of the composition. While Fujie does not specifically teach the combination of calcium silicate and talc (instant (3) and (4)), present in the individually claimed range, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of calcium silicate and talc in order to obtain the desired heat resistance and stiffness.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 5, Fujie in view of Sun renders obvious the composition as set forth above. Fujie teaches the epoxysilane treatment is used at a ratio of 0.5 to 1.5 parts per parts filler, wherein treatment occurs in a Henschel mixer or the like (page 9).
Regarding the method limitations recited in claim 5, the Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 7, Fujie in view of Sun renders obvious the composition as set forth above. Fujie further teaches the release agent (E) includes fatty acid esters, waxes, etc. (instant (6)) (page 10) and teaches plasticizers and fluidity modifiers (page 11). While Fujie does not specifically teach those claimed, it would have been obvious to one of ordinary skill in the art to select from the known and commercially available release agent, etc and arrive at the instant invention with a reasonable expectation of success.
Regarding claim 6, Fujie in view of Sun renders obvious the composition as set forth above. As noted, Fujie invites the inclusion of antioxidants but is silent as to the identity thereof. However, Sun further teaches commercially available products are suitable including pentaerythritol tetrakis (3-(3,5-di-tert-butyl-4-
Regarding claim 8, Fujie in view of Sun renders obvious the composition as set forth above. As noted, Fujie invites the inclusion of known additives but is silent to nucleating agents as recited in claim 8. Sun renders obvious the inclusion of nucleating agents for the reasons set forth in claim 1 above and incorporated herein by reference, wherein Sun teaches preferred nucleating agents include long-chain linear saturated carboxylic acids of calcium and sodium, and aromatic carboxylic acids of sodium and magnesium ([0025]).



Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujie et al. (WO 02092688 A1) in view of Sun et al. (CN 102719060A; see Derwent abstract and EPO machine translation for English language citations) as set forth in claim 1 above and further in view of Dong (CN 102492276 A; see EPO machine translation for English language citations).
	Regarding claim 9, Fujie in view of Sun renders obvious the composition as set forth in claim 1 above. Fujie teaches the treated inorganic fillers are obtained by mixing together the filler, which includes calcium silicate and talc, and the treating agent such 
Fujie does not specifically teach the extrusion preparation method as claimed. However, Dong teaches known preparation methods for producing PBT composite materials which contain mineral fillers which have been surface treated with silane coupling agents (abstract; page 4-5). Dong teaches weighing the desired components, absent the mineral components, and mixing together for 10-15 minutes and placing into the mouth of a twin-screw extruder followed by addition of the mineral components into a side feed port, extruding and granulating (page 5), wherein the mineral components and silane coupling agent have been separately mixed (page 4). Dong teaches the twin-screw extruder has a first temperature zone of 230-240°C, a second temperature zone of 240-250°C, a third temperature zone of 250-260°C, a fourth temperature zone of 245-255°C and a fifth temperature zone of 240-250°C, with a conveying time of 1-5 mins and a pressure of 10-20 MPa (page 5). Dong teaches such a method will result in good mechanical properties, including desired rigidity, toughness and dimensional stability (page 5). Dong in view of Fujie are analogous art and are combinable because they are concerned with the same field of endeavor, namely preparation of PBT-molding compositions comprising surface treated inorganic fillers. At the time of filing a person having ordinary skill in the art would have found it obvious to use the known extrusion method of Dong to prepare the compositions of Fujie and would have been motivated to do so in order to obtain molding compositions having the desired/good mechanical properties. 

Regarding claims 10-11, Fujie in view of Sun and further in view of Dong render obvious the method as set forth above. Fujie further teaches the polyester (A) components wherein the polybutylene terephthalate (A1) component is selected to have an intrinsic viscosity from 0.5 to 1.0, and the polyethylene terephthalate (A2) component is selected to have an intrinsic viscosity from 0.5 to 1.0 (page 9). Fujie is silent as to the relative density and melting points. However, Sun teaches PBT and PET combinations wherein it is preferable/suitable that PET will have a relative density of 1.35-1.38 g/cm3, a melting point of 250-260°C and a dynamic viscosity of 0.65-1.2 Pas, from a standpoint of mechanical strength and temperature resistance, and wherein it is preferable/suitable that PBT will have a relative density of 1.30-1.34 g/cm3, a melting point of 222-227°C and a dynamic viscosity of 0.85-1.2 Pas, from a standpoint of injection moldability and base resin fluidity ([0024]-[0025]). Fujie and Sun are analogous and combinable as set forth above. At the time of filing a person having ordinary skill in the art would have found it obvious to select PBT and PET having the properties of Sun as the PET and PBT of Fujie and would have been motivated to do so to obtain a composition having the desired mechanical strength, temperature resistance, moldability and resin fluidity. 
Regarding claims 12, Fujie in view of Sun and further in view of Dong render obvious the method as set forth above. Fujie further teaches that both talc and calcium silicate can be selected as the treated inorganic fillers, present in a total of 5-45 parts of In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of calcium silicate and talc in order to obtain the desired heat resistance and stiffness.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 13, Fujie in view of Sun and further in view of Dong render obvious the method as set forth above and Fujie further teaches the epoxysilane treatment is used at a ratio of 0.5 to 1.5 parts per parts filler, wherein treatment occurs in a Henschel mixer or the like (page 9).

Regarding claim 14, Fujie in view of Sun and further in view of Dong render obvious the method as set forth above. As noted, Fujie invites the inclusion of antioxidants but is silent as to the identity thereof. However, Sun further teaches commercially available products are suitable including pentaerythritol tetrakis (3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate), tris(2,4-di-tert-butylphenyl)phosphite ([0025]). At the time of filing a person having ordinary skill in the art would have found it obvious to include the antioxidants of Sun in the composition of Fujie and would have been motivated to do so as Fujie invites the inclusion of known antioxidants and Sun teaches the noted commercially available antioxidants as particularly suitable. 
Regarding claim 15, Fujie in view of Sun and further in view of Dong render obvious the method as set forth above. While Fujie does not specifically teach those claimed, it would have been obvious to one of ordinary skill in the art to select from the known and commercially available release agent, etc. and arrive at the instant invention with a reasonable expectation of success.
Regarding claim 16, Fujie in view of Sun and further in view of Dong render obvious the method as set forth above. As noted, Fujie invites the inclusion of known additives but is silent to nucleating agents as recited in claim 8. Sun renders obvious the inclusion of nucleating agents for the reasons set forth in claim 1 above and incorporated herein by reference, wherein Sun teaches preferred nucleating agents include long-chain linear saturated carboxylic acids of calcium and sodium, and aromatic carboxylic acids of sodium and magnesium ([0025]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767